DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-5, 8, and 10-15 are pending in the application.  Claims 6, 7, and 9 have been cancelled.
Amendments to the claims 1-5, 8, and 10-15, filed on 29 November 2021, have been entered in the above-identified application.

Terminal Disclaimer
The terminal disclaimer filed on 29 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,596,780 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 29 November 2021, regarding the double patenting rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and the filed Terminal Disclaimer.
Applicants' arguments in the response filed 29 November 2021, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants’ arguments and amendments to the claims.
Applicants' arguments in the response filed 29 November 2021, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 17 February 2022.
The application has been amended as follows: 
Please replace claims 1, 12, and 15 in their entirety as re-written below.

12. (Currently Amended)  An electromagnetic shielding sheet, comprising: 
a pressure-sensitive adhesive tape including: a nonwoven fabric web; a nanofiber web formed on both surfaces of the nonwoven fabric web; and an electrically conductive adhesive layer formed on a surface of the nanofiber web, 
first pores, the nanofiber web is made of nanofibers having a diameter of 1 µm or less, and each of the nanofibers is formed of a nanofiber made of a polymer material and a metal coating layer formed on an outer circumferential surface of the nanofiber, and 
wherein the electrically conductive adhesive layer is made of an electrically conductive material, and the electrically conductive material is filled in a plurality of second[[the]] pores of the nanofiber web; 
a metal layer formed on a surface of the pressure-sensitive adhesive tape, the metal layer being configured to shield electromagnetic waves from the electromagnetic wave generator; and 
an insulating layer formed on the metal layer.

12. (Currently Amended)  An electronic device comprising: 
a printed circuit board; 
an electromagnetic wave generator mounted on the printed circuit board; 
a shield can including an insertion hole communicating from an upper side of the shield can to a lower side thereof, the electromagnetic wave generator being embedded in the insertion hole, the lower side of the shield can being coupled to the printed circuit board and being grounded; 
a liquid thermal interface material (TIM) filled in the insertion hole of the shield can to surround the electromagnetic wave generator; and 

a pressure-sensitive adhesive tape including: a nonwoven fabric web; a nanofiber web formed on both surfaces of the nonwoven fabric web; and an electrically conductive adhesive layer formed on a surface of the nanofiber web, 
wherein the nonwoven fabric web is made of fibers having a diameter of more than 1 µm and includes a plurality of first pores, the nanofiber web is made of nanofibers having a diameter of 1 µm or less, and each of the nanofibers is formed of a nanofiber made of a polymer material and a metal coating layer formed on an outer circumferential surface of the nanofiber, and 
wherein the electrically conductive adhesive layer is made of an electrically conductive material, and the electrically conductive material is filled in a plurality of second[[the]] pores of the nanofiber web; 
a metal layer formed on a surface of the pressure-sensitive adhesive tape, the metal layer being configured to shield electromagnetic waves from the electromagnetic wave generator; and 
an insulating layer formed on the metal layer.

15. (Currently Amended)  The electronic device of claim 12, wherein the electrically conductive material 


Allowable Subject Matter
Claims 1-5, 8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Lee (US 2015/0086743 A1):  The indicated prior art, while providing for --an electronic device--; does not provide any disclosure or teachings for a person to have made --a pressure-sensitive adhesive tape including: a nonwoven fabric web; a nanofiber web formed on both surfaces of the nonwoven fabric web; and an electrically conductive adhesive layer formed on a surface of the nanofiber web, wherein the nonwoven fabric web is made of fibers having a diameter of more than 1 µm, the nanofiber web is made of nanofibers having a diameter of 1 µm or less, and each of the nanofibers is formed of a nanofiber made of a polymer material and a metal coating layer formed on an outer circumferential surface of the nanofiber, and a metal layer formed on a surface of the pressure-sensitive adhesive tape, the metal layer being configured to shield electromagnetic waves; and an insulating layer formed on the metal layer--.  (In the instant case, the allowable subject matter pertains to the combination of "a nanofiber web formed on both surfaces of the nonwoven fabric web, and an electrically conductive adhesive layer formed on a surface of the nanofiber web, wherein the nonwoven fabric web is made of fibers having a diameter of more than 1 µm, the nanofiber web is made of nanofibers having a diameter of 1 µm or less", "each of the nanofibers is formed of a nanofiber made of a polymer material and a metal coating layer formed on an outer circumferential surface of the nanofiber", "the electrically conductive adhesive layer is made of an electrically conductive material and the electrically conductive material is filled in a plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781